Exhibit LEASE TO GPS INDUSTRIES, INC. Table of Contents ARTICLE 1 DEFINITIONS 1 1.1 Certain Defined Terms. 1 1.2 Other Terms. 2 ARTICLE 2 PREMISES 2 2.1 Premises and Building. 2 2.2 Lease of Premises. 2 ARTICLE 3 NET LEASE 2 ARTICLE 4 TERM 2 4.1 Commencement Date. 2 4.2 Term. 2 ARTICLE 5 RENT 2 5.1 Annual Rent. 2 5.2 Payment of Rent. 3 ARTICLE 6 SECURITY DEPOSIT 3 ARTICLE 7 USE 3 7.1 Limitations. 3 7.2 Nuisances. 3 ARTICLE 8 MAINTENANCE 3 8.1 By Tenant. 3 8.2 By Landlord. 4 ARTICLE 9 PARKING AREAS 4 9.1 Public Rights. 4 9.2 Advertising. 4 ARTICLE 10 SURRENDER OF PREMISES 4 10.1 Surrender. 4 10.2 Removal of Fixtures. 4 10.3 Holdover. 4 ARTICLE 11 QUIET ENJOYMENT 4 ARTICLE 12 ASSIGNMENT 5 12.1 Limitations. 5 12.2 Bankruptcy. 5 ARTICLE 13 UTILITIES 6 13.1 Utilities and Janitorial Services. 6 13.2 Trash. 6 ARTICLE 14 SIGNAGE 6 ARTICLE 15 ALTERATIONS TO THE PREMISES 6 ARTICLE 16 LIENS 6 ARTICLE 17 INSURANCE 7 17.1 Required Coverages. 7 17.2 Minimum Requirements. 7 17.3 Claims. 7 ARTICLE 18 CASUALTY 8 18.1 Partial Destruction. 8 18.2 Other Conditions. 8 18.3 Abatement. 8 18.4 Termination by Tenant. 8 ARTICLE 19 INDEMNIFICATION 8 ARTICLE 20 INSPECTION AND REPAIR 9 ARTICLE 21 DEFAULT 9 21.1 Event of Default. 9 21.2 Remedies. 9 21.3 Nonexclusive Remedies. 10 21.4 Interest. 10 21.5 Default by Landlord. 10 ARTICLE 22 WAIVER; ESTOPPEL; ACCORD AND SATISFACTION 11 ARTICLE 23 SUBORDINATION AND NONDISTURBANCE 11 23.1 Subordination. 11 23.2 Nondisturbance. 12 23.3 Rights of Security Instrument Holder. 12 ARTICLE 24 CONDEMNATION 12 24.1 Taking. 12 24.2 Damages. 13 ARTICLE 25 TAXES 13 25.1 Taxes on Property. 13 25.2 Taxes on Rent. 13 25.3 Payment by Landlord. 13 ARTICLE 26 RIGHT TO SELL 13 ARTICLE 27 NOTICES 13 ARTICLE 28 ENVIRONMENTAL MATTERS 14 28.1 Tenant's Restrictions. 14 28.2 Environmental Clean-up. 14 ARTICLE 29 BROKERAGE COMMISSIONS 15 ARTICLE 30 ATTORNEY'S FEES 15 ARTICLE 31 LIMITATION OF LIABILITY ARTICLE 32 MISCELLANEOUS 15 32.1 Entire Agreement. 15 32.2 Severability. 15 32.3 Force Majeure. 15 32.4 Radon. 15 32.5 Exhibits. 16 32.6 Governing Law. 16 32.7 Arbitration. 16 32.8 Binding Effect. 16 32.9 Usage. 16 32.10 No Third Party Rights. 16 32.11 No Recording. 16 32.12 Time of Essence. 16 LEASE THIS LEASE is made and entered into effective as of 1 September 2008 by and between Jordyn Holdings III, LLC, as Landlord, and GPS Industries, Inc., as Tenant. W I T N E S S E T H : In consideration of the mutual covenants and agreements hereinafter set forth, and the rent reserved by Landlord to be paid by Tenant, Landlord hereby leases and demises unto Tenant, and Tenant hereby does lease from Landlord, that certain real property situated in Sarasota County, Florida, hereinafter described, for the terms, and at the rentals, and upon the terms and conditions, hereinafter set forth: ARTICLE 1 DEFINITIONS 1.1 Certain Defined Terms.As used herein, the following capitalized terms shall have the following meanings (such meanings to be applicable to both the singular and the plural form of the terms defined): A. “Attorney's Fees” shall mean reasonable attorney's fees incurred by a party, including attorney's fees for arbitration, trial, and appellate proceedings. B. “Building” shall have the meaning set forth in Article 2.1. C.“Commencement Date” shall have the meaning set forth in Article 4.1. D.“Event of Default” shall have the meaning set forth in Article 21.1. E.“Governmental Regulations” shall mean all laws, ordinances, and regulations now or hereafter enacted by any Federal, state, or local governmental or quasi-governmental body having jurisdiction of the Premises or the Building. F.“Hazardous Substances” shall mean flammables, explosives, radioactive materials, asbestos, polychlorinated biphenyls (PCBs), chemicals known to cause cancer or reproductive toxicity, pollutants, contaminants, hazardous wastes, toxic substances or related materials, petroleum and petroleum products, and substances declared to be hazardous or toxic under any Governmental
